Citation Nr: 0202683	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  99-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
otitis media.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1955 to December 1957.

In February 1958 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, granted 
the veteran's claim of entitlement to service connection for 
bilateral otitis media, and assigned a noncompensable (zero 
percent) disability evaluation.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1998 RO rating decision, which denied 
the veteran's claim of entitlement to a compensable 
evaluation for service-connected otitis media.  In April 1999 
the veteran filed a timely notice of disagreement (NOD).  The 
RO subsequently provided the veteran a statement of the case 
(SOC).  In July 1999 the veteran perfected his appeal, and 
the issue was properly certified to the Board.  

The Board notes that, in November 2001, the veteran presented 
for a hearing before the undersigned Member of the Board at 
the RO; a transcript is of record.

The Board further notes that, in a rating decision dated in 
April 2001, a Decision Review Officer (DRO) at the RO granted 
the veteran service-connection for bilateral hearing loss, 
evaluated as noncompensable effective July 27, 1999, and 
tinnitus, evaluated as 10 percent disabling, also effective 
July 27, 1999.  At his Travel Board hearing, the veteran 
expressed his intent to appeal the evaluations assigned for 
his service-connected bilateral hearing loss and tinnitus.  
He also seemed to contend that he is entitled to an effective 
date prior to July 27, 1999, for his service-connected 
tinnitus.  Inasmuch as it does not appear the veteran has 
actually filed an NOD, as to either his percentage ratings or 
the effective date(s) thereof, with the RO, these issues are 
not properly before the Board, and will not be discussed 
further herein.  See Gallegos v. Gober, 14 Vet. App. 50 
(2000) (NOD is a written communication which must be filed 
with the RO).  The Board wishes to make it clear that it 
intimates no conclusion as to the outcome of any such 
appeals.

FINDING OF FACT

The veteran's service-connected otitis media has no current 
ratable symptomatic manifestations.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected otitis media have not been met.  
38 U.S.C.A. § 1155 (West 1991); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 4.87, Diagnostic Codes 6200, 
6201 (effective on and after June 10, 1999); 38 C.F.R. 
§ 4.87a, Diagnostic Codes 6200, 6201 (effective prior to June 
10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that, in April 1956, the 
veteran reported to sick call with complaints of difficulty 
hearing.  The veteran indicated that he had been working with 
detonations of ordnance.  Physical examination revealed that 
his ear canals were inflamed.  The veteran was diagnosed with 
"bilateral otitis and small perforation of the lower left 
drum," which was also more inflamed.  

In January 1958 the veteran filed a claim seeking service 
connection for a hearing problem.  The RO, in a rating 
decision dated in February 1958, granted service connection 
for otitis media and assigned a noncompensable evaluation.  

The veteran filed a claim seeking an increased evaluation for 
his service-connected otitis media in June 1995.  He was 
afforded a VA examination, which began in August 1995, which 
revealed high frequency sensorineural hearing loss and 
constant moderate tinnitus of the right ear.  The RO denied 
the veteran's claim of entitlement to a compensable 
evaluation for service-connected otitis media, in a rating 
decision dated in March 1996.  

In August 1998 the veteran again sought to receive a 
compensable evaluation for his service-connected otitis 
media.  He presented for another VA examination in October 
1998, at which time he complained of decreased hearing, 
particularly on the right; intermittent thumping noises; 
sensitivity to loud noises; difficulty hearing in groups; and 
dizziness.  Clinical evaluation revealed normal hearing on 
the left through 2000-Hertz (Hz), with precipitous moderate-
to-severe dropoff above that level.  On the right, his 
hearing was borderline through 2000 Hz, with precipitous high 
frequency dropoff.  His auricles, external canals, tympanic 
membranes, tympanums, and mastoids were all within normal 
limits.  The examiner noted that the veteran had tinnitus and 
bilateral sensorineural hearing loss, which was indicative of 
active ear disease.  However, there was no infection of the 
middle or inner ear present at the time of examination.  The 
veteran was diagnosed with cerumen, right ear canal.  It was 
noted that there was no relationship between the cerumen and 
symptoms of thumping and dizziness.  It was also specifically 
noted that there was no evidence of chronic or acute otitis 
media.  

In a rating decision dated December 1998, the RO denied the 
veteran's claim of entitlement to an increased evaluation for 
service-connected otitis media.  The veteran was notified of 
the decision and his appellate rights by letter dated later 
that month.  In April 1999 the veteran filed an NOD as to the 
RO's December 1998 rating decision.  He indicated that he had 
received treatment for his service-connected disability from 
the VA Medical Center (VAMC) (Philadelphia) in November and 
December 1998, and submitted a copy of an appointment card, 
which indicated an appointment in the ENT clinic in late 
December 1998.  An SOC was provided by the RO in July 1999.

The veteran was afforded another VA examination in October 
1999, at which time he denied any recent ear infections.  The 
examiner noted that there was no evidence of malignant 
neoplasm in the ear, and that the audiogram showed moderate 
sensorineural hearing loss bilaterally, worse on the right.  

Physical examination of both ears revealed no deformities of 
the auricle or external canal.  The tympanic membranes were 
clear and there was no evidence of active ear infection.  The 
veteran was diagnosed with moderate sensorineural hearing 
loss bilaterally, on the right greater than the left per 
audiogram.  It was noted that the veteran's hearing loss was 
possibly due to chronic noise exposure while in service.  

A subsequent rating decision was issued in December 1999, 
which denied service connection for bilateral hearing loss.  

The RO requested and received VA outpatient records from the 
Philadelphia VAMC for treatment received by the veteran from 
September 1997 to May 1999.  The medical records indicate 
post-operative treatment from the podiatry clinic; full 
recovery from a cerebrovascular accident; and hypertension, 
which was being followed by a private physician.  

In September 2000 the veteran filed an NOD as to the RO's 
December 1999 rating decision, which denied service 
connection for bilateral hearing loss.  

The veteran presented for a VA audiological and ear disease 
examination in January 2001.  He complained of tinnitus, 
difficulty understanding people, and bilateral hearing loss, 
which was worse on the right.  The veteran further reported 
an ear infection in service, and exposure to excessive noise.  

Physical examination revealed mild hearing loss, bilaterally.  
It was noted that he had normal middle ear function and that 
his condition was virtually unchanged since his last VA 
examination.  It was further noted that the veteran's 
auricles and tympanic membranes were normal.  His external 
canals had "cerumen impaction" and were debrided.  His 
tympanums and mastoids were without disease.  There was no 
active ear disease present, and no middle ear abnormalities 
were noted.  The veteran was diagnosed with sensorineural 
hearing loss with possible dizziness.  

As noted in the Introduction, above, a DRO granted service 
connection for bilateral hearing loss, evaluated as 0 percent 
disabling, and tinnitus, evaluated as 10 percent disabling, 
in an April 2001 rating decision.  

In November 2001 the veteran presented for a Travel Board 
hearing before the undersigned Member of the Board.  The 
veteran acknowledged, at the outset, that he did not have an 
appointed representative or attorney, and he confirmed on the 
record that he wished to proceed in that manner.  At the 
veteran's request, a Veterans Benefits Counselor (an employee 
of the RO) accompanied him at the hearing, to assist him in a 
non-representative capacity.  In his testimony, the veteran 
complained of sensitivity to loud noises, dizziness, 
headaches, and being disoriented.  He reported wearing 
hearing aids in both ears and indicated that he was taking 
some tests at Temple University for chilling sensations on 
the right side of his face, which radiated into his shoulder 
and fingertips.  He denied receiving any treatment for his 
condition since his last VA examination; however, he reported 
his symptoms were getting worse.  The veteran also 
specifically denied any ear drainage but noted an ear-wax 
buildup, which had to be periodically cleaned.  

II.  Analysis

A.  Preliminary Matters

Initially, the Board notes that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants in 
substantiating their claims, under certain circumstances.

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  The recent changes in law through the VCAA have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has issued new regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the supplemental SOC provided by the RO in July 1999 and 
April 2001, respectively, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Increased Rating for Otitis Media

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, at 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is seeking an increased disability evaluation for 
his service-connected otitis media, which is currently 
evaluated as noncompensable.  38 C.F.R. § 4.87a, Diagnostic 
Code (DC) 6200 (1998); 38 C.F.R. § 4.87, DC 6200 (2001).  

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87 
(2001)).  In determining which version of the regulations to 
apply to the facts of this case, the Board notes that the 
U.S. Court of Appeals for Veterans Claims has held that, 
where pertinent law or regulation changes after a claim has 
been filed or reopened and before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case. The version most favorable to the 
appellant must therefore be considered. However, pursuant to 
38 U.S.C.A. § 5110(g), the Board observes that, for any date 
prior to June 10, 1999, VA cannot apply the revised 
provisions of the Rating Schedule to this case, even if they 
are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations).  See also 
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2001) 
(precedential opinions of the General Counsel are binding on 
the Board).  

The Board finds, however, that the change in regulation was 
not a substantive change regarding the portion of the 
regulations pertinent to this veteran's claim.  See 62 Fed. 
Reg. at 25,202, wherein the Secretary stated that "[t]he 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on medical advances, etc., rather than 
representing liberalizing interpretations of regulations."  
Consequently, the change has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995). The 
Board finds, therefore, that it may proceed with a decision 
in this case without any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Prior to June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent disability rating for otitis media, suppurative, 
chronic, during the continuance of the suppurative process.  
It was noted that evaluation pursuant to Diagnostic Code 6200 
was to be combined with ratings for the loss of hearing.  See 
38 C.F.R. § 4.87a (1998).  

Effective June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent rating for chronic suppurative otitis media, during 
suppuration or with aural polyps.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be separately 
evaluated.  38 C.F.R. § 4.87 (2001).  

The competent evidence of record indicates that the veteran 
has no active infection. The veteran underwent VA ear disease 
examinations in October 1998, October 1999, and January 2001.  
Although VA examiners in October 1998 and January 2001 noted 
cerumen in the veteran's ear canals, those examiners and the 
examiner in October 1999 specifically noted no evidence of 
active ear infection.  In fact, upon bilateral examinations 
of his ears, the veteran's auricle, external canal, tympanic 
membrane, tympanum, and mastoid have all continuously been 
found to be within normal limits and without disease.  

A 10 percent evaluation for chronic suppurative otitis media 
is only warranted during suppuration or with aural polyps.  
Suppuration is defined as the "formation of pus; the act of 
becoming converted into and discharging pus."  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 1610.  The 
veteran's chief complaints have been of hearing loss, 
dizziness, and difficulty understanding people.  He does not 
appear to contend, and the medical evidence does not 
indicate, that he suffers from suppuration.  Furthermore, as 
indicated above, examinations have continuously revealed his 
ear canals to be within normal limits, with no report of 
aural polyps. 

Therefore, the veteran's service-connected otitis media is 
not compensable under Diagnostic Code 6200.  

The Board has also considered the applicability of DC 6201, 
under which chronic nonsuppurative otitis media with effusion 
(serous otitis media) is rated based upon hearing impairment.  
Prior to June 10, 1999 otitis media, catarrhal, chronic, was 
also evaluated based upon loss of hearing.  See 38 C.F.R. 
§ 4.87a, DC 6201 (1998).  

In the present case, there is no indication that the 
veteran's otitis media is associated with effusion.  Effusion 
is defined as the escape of fluid into a part or tissue.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 
531.  As noted above, although the veteran has had cerumen 
buildup in his ear canal, there was no complaint, or medical 
evidence of record, that indicates effusion.  In fact, the 
veteran specifically denied any ear drainage during his 
Travel Board hearing in November 2001.  

Furthermore, as stated above, all disabilities, including 
those arising from a single entity, are to be rated 
separately.  See 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the same 
disability under various diagnoses is to be avoided.  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban v. Brown, supra.  As 
discussed above, chronic nonsuppurative otitis media with 
effusion is rated based upon hearing loss.  The veteran is 
separately service-connected for bilateral hearing loss.  
Evaluation of the veteran's service-connected otitis media 
pursuant to DC 6201 would be duplicative, inasmuch as both 
service-connected disabilities would be rated based upon the 
same symptomatology.  

Therefore, DC 6201 is not applicable.  The veteran's service-
connected otitis media is most adequately evaluated as 
noncompensable, under Diagnostic Code 6200.  


ORDER

A compensable evaluation for service-connected otitis media 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

